Citation Nr: 0903018	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

The instant appeal arose from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Columbia, South Carolina, which denied claims 
for service connection for heart disease and hypertension.

The veteran had perfected appeals on additional issues, 
namely entitlement to service connection for diabetes 
mellitus and diabetic neuropathy.  Service connection for 
these disorders was granted in a March 2008 rating decision.  
As that decision represents a full grant of the benefit 
sought with regard to those issues, they will not be 
addressed further in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for diabetes mellitus and 
has been diagnosed with both hypertension and heart disease, 
specifically, coronary artery disease.  Accordingly, this 
case turns on whether there is a nexus between the veteran's 
hypertension and/or heart disease and his service-connected 
diabetes mellitus.

With respect to this question, the duty to assist requires 
further development, namely a medical opinion and 
examination, because the medical evidence of record is 
insufficient to make a decision on his claims.  The only 
medical evidence addressing the etiology of the veteran's 
heart disease and hypertension were the opinions of VA nurse 
practitioner C. O'Connor.  Her May 2007 opinion with respect 
to the relationship between diabetes and hypertension states:  
"hypertension, which is less likely than not, 50/50 
probability, caused by or related to his diabetes since both 
were diagnosed within a relatively close period of time, 
approximately one year." (emphasis added).  Nurse 
practitioner O'Connor's June 2008 opinion with respect to the 
relationship between diabetes and heart disease states:  
"the patient's heart condition is less likely than not 50:50 
probability result of his diabetes.  His diabetes was 
diagnosed in 2002 and his myocardial infarction was in 2002 
as well.  I have reviewed his C-file and service medical 
record." (emphasis added).

These opinions provided by Nurse practitioner O'Connor are 
confusing because they blend two standards:  the less likely 
than not, or less than 50/50 probability, standard and the at 
least as likely as not, or 50/50 probability standard.  
Accordingly, it is unclear to the Board of Veterans' Appeals 
(Board) whether Nurse practitioner O'Connor is saying that 
the patient's heart disease and hypertension are less likely 
than not related to his service-connected diabetes mellitus 
or whether she is opining that the heart disease and 
hypertension are at least as likely as not related to his 
service-connected diabetes mellitus.  The difference is 
significant, as the at least as likely as not, or 50/50 
probability standard, would support a grant in this case, and 
the less likely than not standard would support a denial of 
the claims on appeal.

Because Nurse practitioner O'Connor's opinions apply a 
confusing standard, the Board must seek clarification of the 
medical opinions.  See Bowling v. Principi, 15 Vet. App. 1, 
12 (2001) (finding that the Board should remand the case to 
the RO when under 38 C.F.R. § 19.9(a), upon assessing medical 
reports, "[i]f further evidence [or] clarification of the 
evidence . . . is essential for a proper appellate 
decision.").  For these reasons, remand is appropriate.

The Board notes that in an October 2008 Written Brief the 
veteran's representative argues in the alternative that the 
veteran's service-connected diabetes mellitus aggravates the 
veteran's nonservice-connected hypertension and heart 
disease.  The requested opinion must address this.

In addition, VCAA notice with respect to secondary service 
connection claims is required.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
notice letter as to the claims for 
secondary service connection for heart 
disease and hypertension, including claims 
based on a service-connected disability 
aggravating a nonservice connected 
disability.

2.  Obtain medical opinions provided by a 
physician, with examinations, if 
necessary, regarding the relationship 
between the veteran's heart disease and 
hypertension and service-connected 
diabetes mellitus.  Pertinent documents 
should be reviewed.  The physician should 
identify the nature and etiology of the 
veteran's hypertension and heart disease.  
With regard to the veteran's heart disease 
and hypertension, the physician should 
state, as to each, whether it is at least 
as likely as not (50% or greater) caused 
by the veteran's service-connected 
diabetes mellitus or to service.  A 
complete rationale should be provided.  

If the service-connected diabetes mellitus 
did not cause the nonservice-connected 
hypertension and heart disease, the 
examiner is to give an opinion as to 
whether the service-connected diabetes 
mellitus aggravates hypertension and/or 
heart disease beyond its natural progress.  
If so, the examiner should identify the 
disability/impairment which is 
attributable to such aggravation.

3.  Thereafter, the RO should readjudicate 
the appellant's claims.  If any of the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




